Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claim Rejections - 35 USC § 112
Amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and thus the rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 21-28, 30, 36, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 13 of claim 17 and line 11 of claim 38, the limitation “to concentrate available energy” is unclear as to whether this energy is referring to the impact energy of the argon ions or the 
In lines 3-4 of claim 30, the limitation “lanthanum hexaboride having a proportion of lanthanum hexaboride of less than 25 mol%” is indefinite because lanthanum hexaboride must be 100% lanthanum hexaboride and thus cannot be less than 25 mol%. Additionally, there is not clear support in the specification for this limitation except for the original claim 30. This rejection may be overcome by deleting the phrase “having a proportion of lanthanum hexaboride of less than 25 mol%.” For the purposes of examination, this limitation will be interpreted to mean lanthanum hexaboride makes up less than 25% of the entire target, which appears to be the case according to example 1 on pg. 8 of the specification.
Claims 19, 21-28, and 36 depend on claim 17 and thus are indefinite by virtue of depending on an indefinite claim.
Claim 39 depends on claim 38 and thus is indefinite by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 21, 24-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A) and Sun (US 20090186230 A1). Chemistry LibreTexts (NPL) is used as evidence of inherency.
claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Additionally, Song teaches the cerium (doping element) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0045). Song also teaches the titanium and aluminum (matrix) comprise 92 at% combined (para 0009, 0045). Song fails to explicitly teach that the cerium (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix.
 However, Tachibana (JP H08151269 A), in the analogous art of forming a sintered body, teaches the use of CeSi2 (cerium disilicide) powder, which is a ceramic, in the formation of a sintered body using hot pressing (para 0043, 0061, 0073). Song is silent to the type of powder used to add cerium to the mixture. However, because Song teaches the presence of cerium and silicon in the target (para 0045) and the target is formed by a similar hot-pressing/sintering method (para 0005, 0006, 0049), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add silicon and cerium to the mixture using a cerium disilicide powder as taught by Tachibana with the remainder of the silicon content being added using silicon powder or another silicon-containing powder.
The combination of Song and Tachibana fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Tachibana inherently teaches homogenously distributed dopants that concentrate available impact energy.

Regarding claim 19, the combination of Song, Tachibana, and Sun teaches the cerium (doping elements) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 5 at%) (Song para 0045).
Regarding claim 21, the combination of Song, Tachibana, and Sun teaches the matrix is present as aluminum based material having a composition of aluminum and titanium (AlxTi(1-x)) and the aluminum concentration with respect to titanium (x) is 62/92 (Song para 0045), or 67.4 at% (greater than 25 at%).
Regarding claim 24, the combination of Song, Tachibana, and Sun teaches an oxygen concentration of 790 ppm in the cerium-doped target (Song Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 g target. After conversion, this value equates to 790 μg O2/g target (less than 5000 μg/g). Additionally, the aforementioned combination teaches the oxygen content of the titanium aluminum alloy based targets is 1-2000ppm (Song para 0010), or 1-2000 μg/g, which lies within the claimed range.
Regarding claim 25, the combination of Song, Tachibana, and Sun teaches an oxygen concentration of 790 ppm in the cerium-doped target (Song Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 
Regarding claim 26, titanium has a work function of 4.33 eV, aluminum has a work function of 4.06-4.26 eV, cerium has a work function of 2.9 eV, vanadium (V) has a work function of 4.3 eV, tungsten (W) has a work function of 4.32-5.22 eV, and silicon has a work function of 4.6-4.85 eV (Chemistry LibreTexts NPL). Therefore, the only components of the Song target (para 0045) which may have a work function above 4.5 are tungsten and silicon. The composition of Song consists of 4 at% Si and 2 at% W (para 0045), so the target is only 6 at% (less than 10 at%) of elements with a work function greater than or equal to 4.5 eV.
Regarding claim 27, the combination of Song, Tachibana, and Sun teaches the ceramic compound is cerium disilicide (selected from the group consisting of at least one of borides or carbides or nitrides or silicides) (Tachibana para 0073), as described in the claim 17 rejection.
Regarding claim 28, the combination of Song, Tachibana, and Sun teaches the doping element is cerium (Song para 0045) and that the cerium is present as cerium disilicide (Tachibana para 0073), as described in the claim 17 rejection. 
Regarding claim 36, the combination of Song, Tachibana, and Sun fails to explicitly teach the physical vapor deposition process comprising the use of the target according to claim 17 to carry out the vapor deposition process. However, Song teaches that titanium aluminum alloy targets are intended for forming coatings by reactive sputtering (physical vapor deposition) (para 0004) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the target according to claim 17 in a sputtering (PVD) process.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A) and Sun (US 20090186230 A1), as applied to claim 17 above, and further in view of Polcik (AT 14346 U1).
Regarding claim 22, the combination of Song, Tachibana, and Sun fails to explicitly teach the matrix is present as titanium-based material having a composition of TixM(1-x), where M is one or elements from the group consisting of V, Cr, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. 
	However, Polcik (AT 14346 U1), in the analogous art of sputtering targets, teaches titanium based targets, such as TiSi (80/20), are alternatives to aluminum-based targets, such as AlTi (para 0049-0050, 0052). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a TiSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The TiSi (80/20) matrix satisfies the claim limitations because M is Si and x is 80 at% (greater than 50 at%).
Regarding claim 23, the combination of Song, Tachibana, and Sun fails to explicitly teach the matrix is present as chromium-based material having a composition of CrxM(1-x), where M is one or elements from the group consisting of Ti, V, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. However, Polcik (AT 14346 U1), in the analogous art of sputtering targets, teaches chromium based targets, such as CrTi (80/20), are alternatives to aluminum-based targets, such as AlTi (para 0049-0051). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a CrSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The CrSi (80/20) matrix satisfies the claim limitations because M is Si and x is 80 at% (greater than 50 at%).

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Kuribayashi (US 20100187093 A1) and Sun (US 20090186230 A1).
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of lanthanum (para 0054-0060), wherein the lanthanum content is from 0.01 to 5 at% (para 0009). However, one would have expected the use of any value within the Song range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.01 to 5 at% La, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Song fails to explicitly teach that the lanthanum (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix. However, Kuribayashi (US 20100187093 A1), in the analogous art of sputtering targets, teaches LaB6 (lanthanum hexaboride) powder, which is ceramic, for use in preparing a sputtering target (para 0043-0044). Song is silent to the type of powder used to add lanthanum to the mixture. However, because Song teaches the presence of lanthanum and boron in the target (para 0054), wherein the boron content may be 0.1 to 10 at% and the La content may be 0.01 to 5 at% (para 0009), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add lanthanum and boron to the mixture using a lanthanum hexaboride powder as taught by Kuribayashi with the remainder of the boron content being added using boron powder or another boron-containing powder.
The combination of Song and Kuribayashi fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed 
Alternatively, Song and Kuribayashi fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously mix the powders of Song in view of Kuribayashi in order to produce a more uniform and reproducible sputtered film. Additionally, the homogenously distributed target of Song in view of Tachibana and Sun would inherently concentrate available impact energy.
Regarding claim 30, the combination of Song, Kuribayashi, and Sun teaches the target includes 93% titanium and aluminum (para 0054) and thus the mol% of lanthanum hexaboride must be less than or equal to 7% (less than 25 mol%).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A), Sun (US 20090186230 A1), and Polcik (AT 14346 U1).
Regarding claim 38, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Additionally, Song teaches the cerium (doping element) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0045). Song also teaches the titanium and aluminum (matrix) comprise 92 at% combined (para 0009, 0045). Song fails to explicitly teach that the cerium (doping element) is embedded 2 (cerium disilicide) powder, which is a ceramic, in the formation of a sintered body using hot pressing (para 0043, 0061, 0073). Song is silent to the type of powder used to add cerium to the mixture. However, because Song teaches the presence of cerium and silicon in the target (para 0045) and the target is formed by a similar hot-pressing/sintering method (para 0005, 0006, 0049), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add silicon and cerium to the mixture using a cerium disilicide powder as taught by Tachibana with the remainder of the silicon content being added using silicon powder or another silicon-containing powder.
The combination of Song and Tachibana fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Tachibana inherently teaches homogenously distributed dopants that concentrate available impact energy.
Alternatively, Song and Tachibana fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously 
The combination of Song, Tachibana, and Sun fails to explicitly teach the matrix is present as chromium-based material having a composition of CrxM(1-x), where M is one or elements from the group consisting of Ti, V, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. However, Polcik (AT 14346 U1), in the analogous art of sputtering targets, teaches chromium based targets, such as CrTi (80/20), are alternatives to aluminum-based targets, such as AlTi (para 0049-0051). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a CrSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The CrSi (80/20) matrix satisfies the claim limitations because M is Si and x is 80 at% (greater than 50 at%).
Regarding claim 39, the combination of Song, Tachibana, Sun, and Polcik teaches the doping element is cerium (Song para 0045) and that the cerium is present as cerium disilicide (Tachibana para 0073), as described in the claim 38 rejection.

Response to Arguments
Applicant’s arguments, see pg., filed 12/15/2021, with respect to the rejection(s) of claim(s) 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of Song (CN 104480444 A) and Sun (US 20090186230 A1).
Song, Tachibana, and Kuribayashi do not explicitly teach doping elements being homogenously distributed in the target and configured to concentrate available energy. However, according to 
Alternatively, Sun teaches homogenously mixing a matrix metal powder and a dopant powder prior to compacting the powder. Additionally, according to the specification, the concentration of available impact energy appears to be present inherently as a result of homogenously distributing the dopant.
Regarding the applicant’s arguments filed 8/30/2021, the applicant argues that the insertion of doping elements as components of ceramic compounds is associated with particular and advantageous technical effects, such as protection against oxidation, the ability to be prepared as fine powders to produce a homogenous distribution, and the effect of lanthanides may be further increased. Applicant also argues that lanthanides introduced as ceramics have technical effects that could not have been predicted. In response to applicant's argument that the insertion of doping elements as components of ceramic compounds is associated with particular, advantageous technical effects that could not have been predicted, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The applicant has not provided sufficient evidence that the use of ceramic compounds would produce unexpected results when compared to metal powders (e.g. lanthanum hexaboride powder compared to lanthanum powder).
Applicant also argues that Tachibana is directed to thermoelectric conversion materials and one skilled in the art would not consult a publication on thermoelectric materials for improvements with compositions for hard coatings, as in Song. In response to applicant's argument that Tachibana is nonanalogous art, it has been held that a prior art reference must either be in the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tachibana is reasonably pertinent to the problem of/alloy. The formation of a sintered body has broad applicability and is not merely limited to the art of sputtering targets. An ordinary artisan could have looked to the general art of forming sintered bodies/alloys in search of a raw material to use in the formation of the target of Song. Furthermore, similarities in structure and function (i.e. a raw material to be hot-pressed/sintered into a body) of the inventions carry far greater weight than class definitions (MPEP 2141.01(a)(II)).
Additionally, applicant argues that the cerium disilicide powder of Tachibana is used to introduce a lanthanum silicide as a filler material in the crystal structure to improve thermoelectric efficiency and thus the technical effects relied upon are entirely different. This argument is not persuasive because Tachibana is only relied upon to teach a CeSi2 powder as a raw material in formation of a sintered body/alloy. Song teaches that targets are formed through hot isostatic pressing and sintering powder materials (para 0005, 0006, 0049), and Tachibana teaches forming a sintered body from raw material powders by sintering under pressure using a hot press device (para 0043, 0061). Because Song and Tachibana teach similar methods for forming a sintered body, it would have been obvious to a person having ordinary skill in the art to use CeSi2 powder, as taught by Tachibana, as a raw material to produce a target (sintered body) containing both Ce and Si. The fact that the sintered body of Tachibana has a different intended purpose does not change the fact that CeSi2 powder may be used as a raw material to produce a sintered body (e.g. a sputtering target).
Applicant argues that Song does not contain any hint that a dosage form of a lanthanide other than the suggested elemental one might be beneficial and thus provides no motivation for an ordinarily skilled person to look for alternative dosage forms of lanthanides. This argument is not persuasive because Song does not teach an elemental dosage form, rather, in paragraph 0045, Song teaches high purity raw materials which are mixed according to elemental proportions; however, these high purity raw materials may comprise a single element or multiple elements. Therefore, it would have been obvious to one of ordinary skill in the art to use CeSi2 as a source of Ce and Si because Tachibana shows it to be a suitable raw material for sintering into an alloy. Furthermore, even if Song did teach elemental powders of lanthanides and silicon, it would have been obvious to one of ordinary skill in the art to substitute the elemental raw materials (i.e. Ce powder and Si powder) with the CeSi2 powder taught by Tachibana, which contains the same raw materials, because this is a substitution of equivalent elements yielding predictable results. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (See MPEP 2143(I)(B).
Applicant argues that the Kuribayashi material is for depositing LaB6 thin films for electronic applications and thus one would not consult Kuribayashi when looking for improvements of hard coatings or targets for hard coatings. This argument is not persuasive because Kuribayashi teaches target preparation using LaB6 as a raw material and therefore it would have been obvious to one of ordinary skill in the art to use LaB6 as a raw material in forming a target containing both La and B. Kuribayashi is merely relied upon to teach LaB6 as a suitable raw material for target preparation and thus the purpose of the Kuribayashi target would not discourage one skilled in the art from using the LaB6 as a raw material in a target for a different purpose. Regarding the applicant’s argument that Kuribayashi does not go beyond the fact that La can be present as LaB6, Kuribayashi also teaches that LaB6 may be used as a raw material in sputtering target formation and thus it would have been obvious to one skilled in the art to use LaB6 as a raw material source for La and B content in a sputtering target formed by a similar method involving hot isostatic pressing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER WECKER/Primary Examiner, Art Unit 1797